     Case 1:19-cv-00735-NONE-JLT Document 24 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 KAREEM J. HOWELL,                               Case No. 1:19-cv-0735-NONE-JLT (PC)

12                 Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                   MOTION TO OPTOUT OF THE ADR
13                 v.                              PROJECT;

14 A. RANDOLPH, et al.,                            ORDER LIFTING STAY; AND

15                                                 ORDER DIRECTING CLERK OF COURT TO
                   Defendants.                     ISSUE DISCOVERY AND SCHEDULING
16                                                 ORDER

17                                                 (Doc. 22)

18         Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

19 under 42 U.S.C. § 1983. Plaintiff brings a First Amendment retaliation claim against

20 Correctional Officers Rodriguez, Randolph, and Burnes, and a Fourteenth Amendment Due

21 Process claim against Rodriguez and Randolph. On October 14, 2020, defendants filed a motion

22 to opt out of the post-screening ADR project. After reviewing the motion, the Court finds good

23 cause to grant defendants’ motion. Accordingly, the Court ORDERS as follows:

24         1. Defendants’ motion to opt out (Doc. 22) is GRANTED, and the stay of this action is

25             LIFTED;

26 ///

27 ///

28 ///

                                                     1
     Case 1:19-cv-00735-NONE-JLT Document 24 Filed 10/15/20 Page 2 of 2


 1         2. The Clerk of Court is directed to issue a Discovery and Scheduling Order in this case.
 2
     IT IS SO ORDERED.
 3

 4     Dated:   October 14, 2020                           /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   2
